DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/092897 A1 (“Wang”) in view of US 2021/0409691 A1 (“Hendry”).
Regarding claim 1, Wang discloses a video decoding method (e.g. see Fig. 6 illustrating an example process that a video decoder 30 in Fig. 3 perform decoding of encoded video data) for decoding a sequence of pictures (e.g. see series or sequence of pictures to form a GDR set, e.g. see at least paragraphs [0058]-[0059]) using gradual refresh (e.g. see gradual decoding refresh (GDR), e.g. see at least e.g. see at least paragraphs [0058]-[0059]), comprising: decoding identification information for identifying a first picture to which the gradual refresh has been applied in the sequence of pictures (e.g. see identify the GDR picture as a picture associated with a recovery point SEI message, e.g. see at least paragraphs [0058]-[0059]; also see detect an access unit that includes GDR picture 90A in Fig. 4 also includes a recovery point SEI message, e.g. see at least paragraphs [0165]-[0166]), and determining a picture order count (POC) value of the first picture (e.g. see POC value of GDR picture 90A, e.g. see at least paragraphs [0165]-[0166]); decoding group size information for identifying a group of pictures associated with the first picture to which the gradual refresh has been applied (e.g. see recovery_poc_cnt syntax element used to identify GDR set associated with first GDR picture, 90A in Fig. 4, e.g. see at least paragraphs [0059], [0165]-[0166]); determining a POC value of a second picture corresponding to a last picture belonging to the group of pictures associated with the first picture based on the group size information (e.g. see POC count of recovery  point picture 90N in Fig. 4, e.g. see at least paragraphs [0165]-[0166]); and determining the group of pictures associated with the first picture using the POC value of the first picture and the POC value of the second picture (e.g. see GDR set 90 in Fig. 4, e.g. see at least paragraphs [0165]-[0166]).    
Although Wang discloses the gradual refresh is allowed (e.g. see detect the start of a GDR set based on detecting the recovery point SEI message in the received encoded video bitstream, e.g. see at least paragraphs [0064], [0098]) and discloses decoding identification information for identifying a first picture to which the gradual refresh has been applied in the sequence of pictures (e.g. see identify the GDR picture as a picture associated with a recovery point SEI message, e.g. see at least paragraphs [0058]-[0059]; also see detect an access unit that includes GDR picture 90A in Fig. 4 also includes a recovery point SEI message, e.g. see at least paragraphs [0165]-[0166]), it is noted Wang differs from the present invention in that it fails to particularly disclose decoding, from a header of the sequence in a bitstream, a flag indicating whether the gradual refresh is allowed; wherein the identification information indicates that the gradual refresh is not applied to the first picture in the sequence based on the flag indicating that the gradual refresh is not allowed. Further, although Wang discloses POC value greater than or equal to the POC value of the first picture and less than the POC value of the second picture (e.g. see POCs of GDR picture 90A and recovery point picture 90N in Fig. 4, e.g. see at least paragraphs [0165]-[0166]), it is noted Wang differs from the present invention in that it fails to particularly disclose wherein whether to display decoded pictures is determined based on POC values of the decoded pictures such that pictures having POC value greater than or equal to the POC value of the first picture and less than the POC value of the second picture are not allowed to be displayed after being decoded. Hendry however, teaches decoding, from a header of the sequence in a bitstream, a flag indicating whether the gradual refresh is allowed (e.g. see gdr_enabled_flag, e.g. see at least paragraphs [0136]-[0137]); wherein whether to display decoded pictures is determined based on POC values of the decoded pictures such that pictures having POC value greater than or equal to the POC value of the first picture and less than the POC value of the second picture are not allowed to be displayed after being decoded  (e.g. see prevent a GDR picture and any trailing pictures between GDR picture and a recovery point picture in output order from being output to a display, e.g. see at least paragraph [0120], which is emphasized in paragraph [0135]: c. The GDR picture and all the pictures that follow the GDR picture in output order until the last picture in the GDR period, excluding the last picture in the GDR period, are not to be output; since Wang, in at least paragraphs [0165]-[0166], discloses POCs to locate and identify GDR picture 90A and recovery point picture 90N in Fig. 4, it would be obvious to use the POCs to locate and identify which pictures are prevented from being output to a display as taught by Hendry; thus, the combined teachings of Wang and Hendry as a whole meets the limitations); wherein the identification information indicates that the gradual refresh is not applied to the first picture in the sequence based on the flag indicating that the gradual refresh is not allowed (e.g. see when the gdr_enabled_flag is equal to 1, the GDR picture may be present and when the flag is equal to 0, GDR picture is not present, e.g. see paragraph [0138]; also see the presence of recovery_point_cnt conditioned upon the value of gdr_enabled_flag, e.g. see paragraph [0141]).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Wang and Hendry before him/her, to modify the gradual decoding refresh with temporal scalability support in video coding of Wang with Hendry in order to improve video coding by having the ability to restrict dirty data from being output and offer the user a better user experience when videos are sent, received, and/or viewed. 
Regarding claim 2, Wang further discloses wherein the identification information is decoded (e.g. see identify the GDR picture as a picture associated with a recovery point SEI message, e.g. see at least paragraphs [0058]-[0059]; also see detect an access unit that includes GDR picture 90A in Fig. 4 also includes a recovery point SEI message, e.g. see at least paragraphs [0165]-[0166]) from a header of the first picture (e.g. see sequence or picture parameter set, e.g. see paragraph [0140]), and wherein, when the identification information indicates that the first picture is to be subjected to the gradual refresh, the group size information is decoded from the header of the first picture (e.g. see recovery_poc_cnt syntax element included in the recovery point SEI message, e.g. see at least paragraphs [0059], [0165]-[0166]).  

Regarding claim 6, Wang further discloses wherein each of the pictures belonging to the group of pictures associated with the first picture includes refresh regions at different positions (e.g. see region refresh information SEI message, e.g. see at least paragraph [0060]), the refresh regions being gradually decoded as the respective pictures belonging to the group of pictures associated with the first picture are decoded (e.g. see gradual decoding refresh (GDR), e.g. see at least e.g. see at least paragraphs [0058]-[0059]), and wherein all the decoded refresh regions in the group of pictures associated with the first picture are combined (e.g. see different portions are successively intra-refreshed over the series of pictures that forms the GDR set, a last picture of the GDR set entirely refreshed, e.g. see at least paragraphs [0058]-[0059]) to form a reference picture that is available for reference by another picture (e.g. see random access… video data encoded according to GDR, following one or more pictures in decoding order, the entire picture region can be correctly decoded at a position (e.g., at the recovery point) in the bitstream, e.g. see at least paragraph [0097]; thus, the last picture at recovery point is used as reference for the following one or more pictures). 
Regarding claim 7, Wang further discloses wherein only intra-prediction decoding is allowed for the refresh regions (e.g. see refreshed region shall contain only coding units coded in an intra coding mode, e.g. see at least paragraphs [0156]-[0158]).  
Regarding claim 8, Wang further discloses wherein both intra-prediction decoding and inter-prediction decoding are allowed for non-refresh regions in each of the pictures belonging to the group of pictures associated with the first picture (e.g. see refreshed region shall contain only coding units coded in an intra coding mode, e.g. see at least paragraphs [0156]-[0158]; thus, inter-prediction maybe additionally used for non-refreshed regions).  
  Regarding claim 9, Wang further discloses further comprising: decoding position information indicating positions of the refresh regions in each of the pictures belonging to the group of pictures associated with the first picture (e.g. see region refresh information SEI message that includes information on refreshed and non-refreshed regions of pictures in the GDR set, e.g. see at least paragraph [0060]).   
Regarding claim 12, although Wang discloses wherein, when the reference picture combining the decoded refresh regions is used for inter-prediction of a target block to be decoded in said another picture, the target block is predicted using the reference picture  (e.g. see random access… video data encoded according to GDR, following one or more pictures in decoding order, the entire picture region can be correctly decoded at a position (e.g., at the recovery point) in the bitstream, e.g. see at least paragraph [0097]; thus, the last picture at recovery point is used as reference for the following one or more pictures, which includes inter-prediction), it is noted Wang differs from the present invention in that it fails to particularly disclose after the boundary between the decoded refresh regions is filtered. Hendry however, teaches after the boundary between the decoded refresh regions is filtered (e.g. see inter prediction as discussed in Fig. 6, paragraph [0111] in conjunction with referencing refreshed recovery point clean picture 506 in Fig. 5, paragraph [0108]; obviously, subsequent pictures to recovery point picture 506 may use 506 as reference picture especially that it is clean; Hendy further teaches filtering boundaries after summer 62 before being used as reference in 64 in Fig. 2, e.g. see at least paragraph [0050]; it follows that the same filtering may be used for after summer 80 prior to being used as reference in 82 in Fig. 3; thus, the recovery point picture 506 may be filtered, e.g. see paragraph [0157],  prior to being used as reference).  The motivation above in the rejection of claim 1 applies here.  
	Regarding claims 13-14, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. Further, Wang discloses the video decoding apparatus, one or more processors and one or more memories (e.g. see at least Fig. 3, e.g. see at least paragraphs [0043], [0103]).  
Claims 4-5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/092897 A1 (“Wang”) in view of US 2021/0409691 A1 (“Hendry”) in further view of US 2021/0360291 A1 (“Skupin”) in further view of US 2015/0373358 A1 (“Pang”). 
Regarding claim 4, although Wang discloses wherein, when a block in a picture belonging to the group of pictures associated with the first picture is inter-predicted (e.g. see refreshed region shall contain only coding units coded in an intra coding mode, e.g. see at least paragraphs [0156]-[0158]; thus, inter-prediction maybe additionally used for non-refreshed regions), it is noted Wang differs from the present invention in that it fails to particularly disclose prediction using a reference block padded with a predefined value is allowed 36Attorney Docket No. 050839-839N0 US (Patent) for the block.  Skupin and Chuang however, teaches prediction using a reference block padded (Skupin: e.g. see using padding for portions of reference picture 108 pointed to by motion vectors which exceed the borders of the refreshed picture region 110, e.g. see at least paragraph [0114]) with a predefined value is allowed 36Attorney Docket No. 050839-839N0 US (Patent) for the block (Pang: e.g. see padding to generate reference samples based on a predefined value equal to 2<<(B-1) where B is the bitdepth, e.g. see at least paragraphs [0104]-[0105]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Wang, Hendry, Skupin and Pang before him/her, to incorporate Skupin and Pang into the gradual decoding refresh with temporal scalability support in video coding of Wang as modified by Hendry in order to generate portions of reference picture pointed to by motion vectors which exceed the borders of the refreshed picture region to provide a prediction and in order to keep the HEVC worst case bandwidth requirement unchanged. 
Regarding claim 5, Wang in view of Skupin and Pang further teaches wherein the predefined value is derived from a bit depth of pixel values (Pang: e.g. see padding to generate reference samples based on a predefined value equal to 2<<(B-1) where B is the bitdepth, e.g. see at least paragraphs [0104]-[0105]).  The motivation above in the rejection of claim 4 applies here. 
Regarding claim 16, although Wang discloses wherein, when the first picture is a picture to which the gradual refresh has been applied, the one or more processors are configured to generate a reference picture (e.g. see refreshed region shall contain only coding units coded in an intra coding mode, e.g. see at least paragraphs [0156]-[0158]; thus, inter-prediction maybe additionally used for non-refreshed regions; both intra and inter predictions require reference picture) and further discloses when a block in a picture belonging to the group of pictures associated with the first picture is inter-predicted (e.g. see refreshed region shall contain only coding units coded in an intra coding mode, e.g. see at least paragraphs [0156]-[0158]; thus, inter-prediction maybe additionally used for non-refreshed regions), it is noted Wang differs from the present invention in that it fails to particularly disclose a reference picture padded with a predefined value, and prediction using the reference picture padded with the predefined value is allowed for the block. Skupin and Chuang however, teaches a reference picture padded (Skupin: e.g. see using padding for portions of reference picture 108 pointed to by motion vectors which exceed the borders of the refreshed picture region 110, e.g. see at least paragraph [0114]) with a predefined value (Pang: e.g. see padding to generate reference samples based on a predefined value equal to 2<<(B-1) where B is the bitdepth, e.g. see at least paragraphs [0104]-[0105]), and prediction using the reference picture padded (Skupin: e.g. see using padding for portions of reference picture 108 pointed to by motion vectors which exceed the borders of the refreshed picture region 110, e.g. see at least paragraph [0114]) with the predefined value is allowed for the block (Pang: e.g. see padding to generate reference samples based on a predefined value equal to 2<<(B-1) where B is the bitdepth, e.g. see at least paragraphs [0104]-[0105]). The motivation above in the rejection of claim 4 applies here. 
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/18/22 have been fully considered but they are not persuasive.
Applicant asserts on pages 8-9 of the Remarks that Wang and Hendry do not teach “wherein whether to display decoded pictures is determined based on POC values of the decoded pictures such that pictures having a POC value greater than or equal to the POC value of the first picture and less than the POC value of the second picture are not allowed to be displayed after being decoded” because paragraph [0120] of Hendry merely states that “when a value of a first flag is provided by an external input, any trailing pictures between a gradual decoding refresh (GDR) picture and a recovery picture are prevented from being output” and is “silent regarding when a picture order count (POC) of a picture is greater than or equal to the POC value of a GDR picture and smaller than the POC value of the recovery point picture, any trailing pictures are prevented from being output based on the POC value.” 
However, the examiner respectfully disagrees. Hendry, in at least paragraph [0120], teaches to prevent a GDR picture and any trailing pictures between GDR picture and a recovery point picture in output order from being output to a display. In fact, paragraph [0135], emphasizes that the GDR picture and all the pictures that follow the GDR picture in output order until the last picture in the GDR period, excluding the last picture in the GDR period, are not to be output. As noted above, since Wang, in at least paragraphs [0165]-[0166], discloses POCs to locate and identify GDR picture 90A and recovery point picture 90N in Fig. 4, it would be obvious to use the POCs to locate and identify which pictures are prevented from being output to a display as taught by Hendry; thus, the combined teachings of Wang and Hendry as a whole meets the limitations in the broadest reasonable sense. 
Applicant also asserts on pages 9-10 of the Remarks that Wang and Hendry do not teach “wherein the identification information indicates that the gradual refresh is not applied to the first picture in the sequence based on the flag indicating that the gradual refresh is not allowed” because Hendry is “silent regarding a relationship between a flag to specify whether GDR is enabled and information indicating whether GDR is applied to a picture.”
However, the examiner respectfully disagrees. Hendry, in at least paragraph [0138], teaches that when the gdr_enabled_flag is equal to 1, the GDR picture may be present and when the flag is equal to 0, GDR picture is not present. Further, paragraph [0141] of Hendry teaches that the presence of recovery_point_cnt conditioned upon the value of gdr_enabled_flag. Thus, the identification information, i.e. recovery point SEI message including recovery_poc_cnt, as disclosed by Wang in at least paragraphs [0058]-[0059] and [0165]-[0166] would indicate that the gradual refresh is not applied to the first picture based on the gdr_enabled_flag as taught by Hendry. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al., US 2019/0373276 A1, discloses gradual decoder refresh techniques with management of reference pictures
Wang, US 2014/0185670 A1, discloses progressive refinement with temporal scalability support in video coding
Wang, US 2014/00092963 A1, discloses signaling of regions of interest and gradual decoding refresh in video coding 
Chujoh et al., US 2021/0400285 A1, discloses video decoding apparatus and video coding apparatus  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Francis Geroleo/Primary Examiner, Art Unit 2485